DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 and 18-20 in the reply filed on 3-7-22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the organic solution" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the claim recites a step of “re-suspending polysulfone micro-particles”, but the claims do not recite a previous step of suspending the polysufone micro-particles. 
Claim 10 is rejected for depending from claim 9.

Claim 12 contains the trademark/trade name Tween.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polysorbate and, accordingly, the identification/description is indefinite.
The term “high” in claim 20 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The vacuum in.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-7, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox et al. (2017/0028632).
	Regarding claim 1, Cox et al. discloses a method for producing polysulfone micro-particles for three-dimensional printing (para 111), comprising:
	Creating a mixture of polysulfone by dissolving polysulfone in an organic solvent (claim 15);
	Creating an aqueous solution of a polymeric stabilizer or a surfactant;
	Adding the mixture of polysulfone to the aqueous solution to create a polysufone solution; and
	Processing the polysulfone solution to obtain polysulfone micro-particles having a desired particle size, a desired particle size distribution, and a desired shape (para 110 and claim 15).
	Regarding claim 4, Cox et al. discloses stirring the aqueous solution while the mixture of polysulfone is added (para 43).
	Regarding claim 6, Cox et al. discloses wherein the processing comprises separating the polysulfone micro-particles form the polysulfone solution (claim 19).
	Regarding claim 7, Cox et al. discloses wherein the separating comprises performing a filtration to remove the polysufone micro-particles (claim 19).
	Regarding claim 14, Cox et al. discloses wherein the desired particle size is greater than 10 microns (claim 19).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 11, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. as applied to claim 1 above, and further in view of Asano et al. (EP2287236).
	Regarding claim 2, Cox et al. does not teach wherein the adding comprises: adding the mixture of polysulfone in a dropwise fashion. However, Asano et al. teaches that dropwise addition is preferable because it can prevent coagulation, fusion, or coalescence of the emulsion from being caused when adding the poor solvent, which may lead to a large particle diameter distribution or bulky grains larger than 1,000 microns. Continuous dropping is the most preferable method to implement efficiently in industrial fields (para 125). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the mixture of polysulfone in a dropwise fashion in the method of Cox et al. since Asano et al. teaches that dropwise addition is efficient and prevents coagulation.
	Regarding claim 11, Asano et al. teaches wherein the organic solvent comprises dichloromethane (para 176, 182). 
	Regarding claim 15, Asano et al. teaches wehrien the desired particle size distribution comprises 40 microns to 100 microns (para 38, para 159).
Regarding claim 16, Cox et al. does not teach wherein the desired shape comprises a sphere having a circularity of approximately 1.0 and a geometric standard deviation of 1.2 to 2.0. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the micro-particles since Asano et al. teaches that fine particles in a perfect spherical shape was prepared (para 211-215).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (2017/0028632).
	Regarding claim 3, Cox et al. does not teach wherein the aqueous solution is cooled before the mixture of polysulfone is added to the aqueous solution. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to cool the aqueous solution after heating the aqueous solution to dissolve the surfactant.
	 
Claim(s) 5, 9-10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. as applied to claim 1 above, and further in view of Farrugia et al. (2020/0102427).
	Regarding claim 5, Cox et al. does not teach stirring the polysulfone solution for twenty four hours before the processing. However, Farrugia et al. teaches a precipitation process for preparing polymer microparticles by stirring the solution overnight (para 83). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Cox et al. with the teaching of Farrugia et al. in order to optimize the stirring of the solution.
	Regarding claim 9, Cox et al. as modified by Farrugia et al. teaches re-suspending the polysulfone micro-particles in deionized water to form a slurry of the polysulfone micro-particles and the deionized water; and
	Applying a centrifuge process to the slurry (para 83).
	Regarding claim 10, Farrugia et al. teaches freezing the slurry; and
	Removing ice from the slurry that is frozen via a sublimation process (para 83). 
	Regarding claim 12, Farrugia et al. teaches wherein the polymeric stabilizer or the surfactant comprises poly(vinyl acetate), poly(methyl methacrylate), poly(acrylonitrile), poly(dimethylsiloxane), poly(vinyl chloride), poly(ethylene), poly(propylene), poly(lauryl methacrylate), poly(oxyethylene), poly(acrylamide), poly(vinyl alcohol), poly(acrylic acid), poly(methacrylic acid), poly(vinyl pyrrolidone), poly(ethylene imine), poly(vinyl methyl ether), poly(4-vinylpyridine), poly(12-hydroxystearic acid), poly(isobutylene), cis-1:4-poly(isoprene), carboxymethyl cellulose, gelatin, TweenTM 80, TweenTM 20, hydroxypropylmethylcellulose, copovidone and polyvinylpyrrolidone, polyethyleneglycols (PEG), polymethacrylates, hypromellose acetate succinate, hypromellose phthalate, polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer such as Soluplus®, polyvinyl acetate phthalate, cellulose acetate phthalate, and combinations thereof (para 67 and 83).
	Regarding claim 13, Farrugia et al. teaches wherein the desired particle size and the desired particle size distribution is a function of a concentration of the polysulfone and the polymeric stabilizer or the surfactant (par 39). 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. as applied to claim 6 above, and further in view of Asano et al. (EP2287236) and Farrugia et al. (2020/0102427).
Regarding claim 8, Cox et al. does not teach wherein the separating comprises: heating the polysulfone solution to remove the organic solution via evaporation; and removing water and the polymeric stabilizer from the polysulfone solution via a centrifuge process. 
	However, Asano et al. teaches the resulting particles may be dried to remove the residual solvent. This drying may be carried out with an appropriate method such as heat-drying (para 133). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cox et al. with the teaching of Asano et al. since Asano et al. teaches that heat-drying is known in the art for removing residual solvent.
	Farrugia et al. teaches a centrifuge process was used for removing the DIW (para 83). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cox et al. with the teaching of Farrugia et al. since Farrugia et al. teaches that the use of centrifuge process is known for removing DIW.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (2017/0028632) in view of Asano et al. (EP2287236) and Farrugia et al. (2020/0102427).
Regarding claim 18, Cox et al. discloses a method for producing polysulfone micro-particles for three-dimensional printing (para 111), comprising:
Dissolving a surfactant in deionized water;
Dissolving polysulfone in a solvent at ambient temperature (claim 15);
Adding the polysulfone that is dissolved in the solvent under agitation conditions sufficient to form an emulsion (para 110); and
Separating polysulfone micro-particles that are formed form the solvent, the surfactant, and the deionized water (para 110).
Cox et al. does not teach the surfactant is PVA, the PVA is dissolved at approximately 50 degrees Celsius, the solvent is dichloromethane, cooling the PVA to approximately 40 degree Celsius, adding the polysulfone in a dropwise fashion while the PVA alcohol in deionized water is stirred at approximately 1300 RPM and reducing a rate of stirring to approximately 600 RPM after all of the polysulfone that is dissolved in the dichloromethane is added to the PVA in deionized water. However, Farrugia et al. teaches polymeric stabilizers may include PVA (see para 67 and 83). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cox et al. with the teaching of Farrugia et al. since Farrugia et al. teaches that PVA is a known polymer stabilizer. Farrugia et al. further teacher the polymeric stabilizer may be dissolved at an elevated temperature. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the dissolving temperature in order to optimize the dissolution of the PVA in deionized water. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to cool the aqueous solution after heating the aqueous solution to dissolve the surfactant. Farrugia et al. further teaches adding a solution of PVA in deionized water dropwise to the polymer solution while stirring at 290 rpm; reducing a rate of stirring to 240 rpm after all of the aqueous PVA solution was all added (see para 83). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the order of mixing ingredients since selection of any order of mixing ingredients is prima facie obvious in the absence of new or unexpected results. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the stirring rate in the method of Cox et al. in order to produce sufficient agitation to form the emulsion.
Cox et al. in view of Farrugia et al. does not teach wherein the solvent is dichloromethane. However, Asano et al. teaches wherein the organic solvent comprises dichloromethane (para 176, 182). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cox et al. with the teaching of Asano et al. since Asano et al. teaches that dichloromethane is a known solvent in the art for forming polysufone micro-particles. 
Regarding claim 19, Cox et al. does not teach wherein the separating comprises: heating the polysulfone that is dissolved in the dichloromethane and added to the PVA in deionized water to approximately 37 degree Celsius to remove the dichloromethane via evaporation; and centrifuging a remaining solution of the polysulfone, the PVA, and the deionized water at 3000 RPM to remove the PVA and the deionized water to obtain the polysulfone micro-particles. 
	However, Asano et al. teaches the resulting particles may be dried to remove the residual solvent. This drying may be carried out with an appropriate method such as heat-drying (para 133). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cox et al. with the teaching of Asano et al. since Asano et al. teaches that heat-drying is known in the art for removing residual solvent. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the heating temperature within the claimed range depending on the boiling point of the solvent.
	Farrugia et al. teaches a centrifuge process at 3000 RPM was used for removing the DIW (para 83). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cox et al. with the teaching of Farrugia et al. since Farrugia et al. teaches that the use of centrifuge process is known for removing DIW.
	Regarding claim 20, Cox et al. in view of Farrugia et al. teaches wherein the separating further comprises:
	Mixing the poloysulfone micro-particles in a solution of deionized water;
	Shaking the solution to disperse the polysulfone micro-particles int eh deionized water;
	Centrifuging the solution at 3000 RPM;
	Freezing the solution; and
	Applying a high vacuum to the solution that is frozen to remove ice via sublimation (para 83).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742         

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742